DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2011/0059347.
Regarding claim 15, Lee et al., teaches a battery module (abstract), comprising: a plurality of battery cells (abstract) arranged side by side to face each other in at least one direction (Fig. 6, 13); a cooling plate located below the plurality of battery cells (0014; 0017-0020); and a heat transfer tape (adhesive tape 550) adhered to the battery cells (0053) to transfer heat of the battery cells to the cooling plate (0039), the heat transfer tape (air cooling heat exchange member 600) comprising a buffering portion located between an edge portion of the battery cell and the cooling plate (Fig. 10-11; between the bottom of 600 and the top of 500), the buffering portion comprising a buffering space formed therein (Fig. 10-11; between the bottom of 600 and the top of 500), such that the heat transfer tape (adhesive tape 550) surrounds a perimeter of the buffering space (Fig. 10-11), the perimeter of the buffering space being defined by a first inclined (bent) surface (0094) (Fig. 7), a horizontal surface (Fig. 7), and a second inclined (bent) surface of the heat transfer tape (Fig. 7, 10-11).Regarding claim 16, Lee et al., teaches wherein: the cooling plate is made of aluminum (0034; 0097); and the heat transfer tape is made of graphite (0039).Regarding claim 17, Lee et al., teaches wherein the buffering portion (Fig. 10-11; between the bottom of 600 and the top of 500), further includes: the first inclined (bent) surface in contact with an edge portion of any one battery cell among the battery cells; the second inclined (bent) surface in contact with an edge portion of another battery cell adjacent to the any one battery cell, and having one end connected to the first inclined surface; and the horizontal surface in contact with the cooling plate, and having one end respectively connected to the first inclined surface and the second inclined surface (Fig. 7, 10-11), wherein the first inclined surface (Fig. 7), the second inclined surface (Fig. 7), and the horizontal surface are combined to form the buffering space therein (Fig. 10-11; between the bottom of 600 and the top of 500).Regarding claim 18, Lee et al., teaches wherein the cooling plate (air cooling heat exchange member 600) includes: a plurality of protrusions (Fig. 7) on which the first inclined (bent) surface and the second inclined (bent) surface are located (Fig. 7), the plurality of protrusions being in contact with the horizontal surface and protruding in a direction perpendicular to an arrangement direction(Fig. 6, 7) of the plurality of battery cells (battery cell 100); and a plurality of accommodation portions located respectively between the neighboring protrusions to accommodate the edge portion of the battery cell (Fig. 6, 7).Regarding claim 19, Lee et al., teaches wherein the protrusions are shaped to incline upwards (Fig. 6, 7) from both edges to a center thereof, and the adhesion portion (adhesive tape; thermal interface material 550) is provided above the protrusions (0039).Regarding claim 20, Lee et al., teaches wherein: the heat transfer tape further includes an adhesion portion between different battery cells and having one surface and another surface in surface contact with the respective different battery cells to adhere the battery cells together; and the buffering portion has an adhesion surface on a surface which is in contact with the edge portion of the battery cell and the cooling plate.Regarding claim 21, Lee et al., teaches wherein a surface of the buffering portion (heat dissipation member 500), which faces the buffering space, is a non-adhesion surface (0092-0093).Regarding claim 22, Lee et al., teaches wherein a surface of the buffering portion (heat dissipation member 500), which faces the buffering space, has an adhesive force weaker than an adhesive force of the adhesion surface of the adhesion portion (0092-0093).Regarding claim 23, Lee et al., teaches further comprising a heat sink in which a cooling fluid flows, the heat sink exchanging heat with the cooling plate (0019-0020; 0036-0043).Regarding claim 24, Lee et al., teaches wherein: the heat transfer tape (air cooling heat exchange member 600; heat dissipation member 500) further includes an adhesion portion (thermally conductive adhesive tape (0039) between different battery cells and having one surface and another surface in surface contact with the respective different battery cells to adhere the battery cells together; and an area of the adhesion portion in contact with the surfaces of the battery cells is smaller than an area of the battery cells (Fig. 11 between 600 and 500).Regarding claim 25, Lee et al., teaches a battery pack, comprising the battery module of claim 15 (0052; 0063-0066).Regarding claim 26, Lee et al., teaches a vehicle, comprising the battery pack of claim 25 (003-0004; 0007; 0065-0066; 0073).Regarding claim 27, Lee et al., teaches wherein the buffering space has a hanger shape (Fig. 11; between 500 and 600).Regarding claim 28, Lee et al., teaches wherein: the heat transfer tape (air cooling heat exchange member 600) (0039) further includes an adhesion portion between different battery cells and having one surface and another surface in surface contact with the respective different battery cells to adhere the battery cells together (0039-0048); the buffering portion comprises: the first inclined (bent) surface (0094) (Fig. 7); the horizontal surface; and the second inclined (bent) surface (0094) (Fig. 7); the first inclined surface extends between the adhesion portion (air cooling heat exchange member 600) and the horizontal surface; the horizontal surface extends between the first inclined surface and the second inclined surface ; and the second inclined surface extends between the horizontal surface and the first inclined surface, to thereby surround the perimeter of the buffering space (Fig. 6, 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hwang et al., US 2015/0147622.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727